Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species of central nervous system disease, Alzheimer’s disease, protective ApoE isoform and liver or liver tissue in the reply filed on 1/5/2022 is acknowledged.  The traversal is on the grounds that the examination of the species in groups B-D would not constitute an undue burden.  This is not found persuasive because this is a 371 case and there is no consideration of whether this would be a burden but rather that the special technical feature does not make a contribution over the prior art as set forth in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 11-19 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/5/2022.
Claims 2-3, 5-9, 21-23 and 25-26 are under consideration in the instant Office Action. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The Claims 2-3, 5-9, 21-23 and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating Alzheimer’s disease by administering a mammal a rAAV particle comprising an AAV capsid protein and a vector comprising Human ApoE 2 inserted between a pair of AAV inverted terminal repeats, does not reasonably provide enablement for treating any central nervous system (CNS) disease by administering a mammal a rAAV particle comprising an AAV capsid protein and a vector comprising any therapeutic protein inserted between a pair of AAV inverted terminal repeats.  The specification does not enable any person skilled in the art to which it pertains, or with 
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims. In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
The instant claims call for a method of treating any central nervous system (CNS) disease by administering a mammal a rAAV particle comprising an AAV capsid protein and a vector comprising any therapeutic protein inserted between a pair of AAV inverted terminal repeats. The instant claims are broad and generic while what is enabled is narrow and specific. The instant specification only provides support for the treatment of Alzheimer’s disease by administering the rAAV particle comprising an AAV capsid protein and a vector comprising Human ApoE 2 inserted between a pair of AAV inverted terminal repeats (see example starting at page 34 of instant specification). This treatment is targeted towards someone with Alzheimer’s disease or at a high risk of suffering from AD. The instant specification supports only a narrow scope of treatment for a particular disease. The specification only discloses one therapeutic peptide to treat AD. There are no other therapeutic proteins that would treat Alzheimer’s disease disclosed in the instant specification. 
Both at the time of filing and now, effective therapy for the treatment or even reducing the risk of Alzheimer's disease has eluded researchers.  A review by Citron nd paragraph). Citron also observes that with respect to tau directed treatments, very few have moved into clinical testing. Citron teaches that the clinically most advanced tau-directed therapy is methylthioninium chloride (methylene blue),which has been reported to dissolve tau filaments isolated from AD brains in vitro and to prevent tau aggregation in cell-based models and has moved on to Phase II clinical trials, but did not demonstrate efficacy (see pages 394-935).  Thus, the relevant art recognizes the unpredictability of methods directed to treating and reducing the risk of Alzheimer's disease. The disclosure is not considered fully enabling for the full scope of the instantly claimed invention, since the state of the art teaches that effective treatment or reducing the risk of AD with any agent is not currently possible.
 The nature of the invention is clinical medicine comprising physiological modulation with a whey protein isolate of an injury to the central nervous system (CNS), and is therefore of the highest complexity due to the complex nature of the nervous system. The art does not provide compensatory teachings. The art teaches a limited amount of possible treatments to produce the limited result of treating and ameliorating AD symptoms but does not teach that any therapeutic protein or even any protein would treat AD. Therefore, the prior art does not compensate for the failing of the instant specification. The instant specification has shown the claimed treatment does provide some protection in AD subjects but does not have support for the full scope of treating any CNS disease with any protein or even any non-specific therapeutic protein. While there are other therapeutic proteins disclosed in the instant specification they are not 
As set forth above, inadequate guidance is presented in the specification to overcome the obstacles in practicing the claimed invention in its full scope.  The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. Given the breath of scope involving the instant claims, it would require undue experimentation for one of skill in the art to practice the claimed invention in its full scope. Therefore, the specification fails to provide enough guidance for one skilled in the art on how to practice the full scope of the instantly claimed method, thereby requiring trial and error experimentation to identify compounds meeting the functional limitations of the claims. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. One of skill in the art would neither expect nor predict the appropriate methods of treating all CNS disease conditions in the manner claimed. Therefore, in view of the lack of guidance in the specification and in view of the 
The scope of the claims must bear a reasonable correlation with the scope of enablement.  In re Fisher, 166 USPQ 18(CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.
Undue experimentation would be required to produce the invention commensurate with the breadth of the claims based on the disclosure of the instant specification and the knowledge in the art. Reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, it would take undue trial and error to practice full scope of the claimed invention. 
In conclusion, the instant claims encompass an invention of tremendous breadth, and essentially call for trial and error by the skilled artisan to begin discovering how to make the claimed invention without assisting the skilled artisan in such an endeavor, which amounts to undue experimentation and is therefore insufficient to constitute adequate enablement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 2, 5-9 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson et al., WO2015/0177473 (IDS).
Davidson teaches treatment for CNS issues by administering to a mammal a rAAV particle comprising an AAV capsid protein and a vector comprising a protective ApoE isoform protein inserted between a pair of AAV inverted terminal repeats to ependymal cells that is released in the cerebrospinal fluid of the subject (see page 2, lines 25-35, page 3, lines 1-6 and claims 5-8) and reads on instant claims 2 and 6-8. Ependymal cells reads on non-CNS cell, organ and tissue as required in instant claim 2 since these cells are not neurons or glia cells which compose the CNS. Davidson teaches that the CNS disorder is Alzheimer’s disease and the protective ApoE protein is human ApoE 2 (see page 4, lines 1-6, and claims 16-20) and reads on instant claims 5 and 9. Davidson teaches that the AAV vector comprises expression control sequences (see page 13, lines 3-16) and reads on instant claim 21. Davidson teaches that the AAV capsid protein can encompass AAV1- AAV8 (see pages 13-14 and page 22, “AAV Vectors” and claim 9) and reads on instant claim 23. Davidson teaches that the AAV inverted terminal repeats include AAV1-AAV8 (see page 3, lines 15-26; page 10, lines 12-22, claim 10) and reads on instant claim 22. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 5-9, 21-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al., WO2015/0177473 (IDS) as applied to claims 2, 5-9 and 21-23 above, and further in view of Sharland et al., 2010 (instant PTO-892).
See Davidson as discussed above. Davidson does not specifically teach infecting liver cells as in instant claims 3 and 25-26. Davidson does teach administering the vector via intravenous administration and the where the vector migrates via the vasculature system to the brain (see page 18, lines10-16).
Sharland teaches vectors to use in human gene therapy. Sharland teaches liver directed gene expression which allows high-level transgene expression in the hepatocytes of small and large animals (see abstract). Sharland teaches that the liver is an appealing gene therapy target for correction of inborn errors metabolism (see page 519, 2nd column). Sharland teaches that the expression of a foreign antigen in the liver st column, 2nd paragraph).  Sharland teaches expressing the vectors in the hepatocytes of the liver leads to a larger volume of expression of the rAAV-mediated liver-directed gene expression to be able to achieve therapeutic levels, reduced immune response and leads to tolerance of the expressed protein (see page 525, bottom of 2nd column, page523, 1st column, page 524, bottom of 1st column) as in instant claims 3 and 25-26. Sharland does not specifically teach expressing a therapeutic ApoE.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Davidson and Sharland. The person of ordinary skill in the art would have been motivated to make and use the invention of treating a CNS disorder like Alzheimer’s using gene therapy as taught by Davidson and target the gene therapy to express in the liver or liver cells or tissue as required in instant claims 3 and 25-26 in view of Sharland’s teachings that the liver is a good place to express long term proteins and not induce an immune response and produce a large quantity of the therapeutic protein as required in the instant claims. Sharland’s teaches provide motivation to express the claimed therapeutic proteins because the benefits of expressing it in the liver tissue and the ease of it being delivered to the brain via the vascular system indicated by Davidson. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  
Conclusion


                                          Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.